Title: From George Washington to the Cabinet, 27 February 1793
From: Washington, George
To: Cabinet



Sir
[Philadelphia] Wednesday 27th Feby 1793

As the day is near at hand, when the President-elect is to take the oath of qualification, and no mode is pointed out by the constitution or law; I could wish that you, Mr Jef. Gen. K. and Mr R., could meet to-morrow morning, at any place, which you may fix between yourselves; and communicate to me to the result of your opinions as to the time, place and manner of qualification.

G. W——n


P.S. Mr Jefferson & Mr Randolph have suggested the idea of meeting at the War Office at nine oclock tomorrow morng. If this

is conven[i]ent & agreeable to you, You will be there accordingly—If otherwise, you will be so good as to let me know.

